Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 1 of 49 PageID #: 67




October 13, 2020
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 2 of 49 PageID #: 68




                                     ATTACHMENT A

                  DESCRIPTION OF LOCATIONS TO BE SEARCHED

The entire property located 259 Sunset Drive, Alderson, WV 24910, including the residential

building, any outbuildings, and any appurtenances thereto (the SUBJECT PREMISES), any

vehicle(s) located at the SUBJECT PREMISES, and the person of Jack SMITH located at the

SUBJECT PREMISES. The SUBJECT PREMISES is more particularly described as a one-story,

single-family residence with yellow siding and green shutters. The address number “259” is

located on a mailbox in the front yard. A photograph of the property is included below.




                                               35
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 3 of 49 PageID #: 69




      A)     The person of Jack Michael SMITH, should SMITH be present at the SUBJECT

PREMISES at the time the search warrant is executed. A photograph of SMITH is shown below:




                                            36
     Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 4 of 49 PageID #: 70




                                        ATTACHMENT B

                                     ITEMS TO BE SEIZED

       The following materials, which constitute evidence of the commission of a criminal

offense, contraband, the fruits of crime, or property designed or intended for use or which is or has

been used as the means of committing a criminal offense, namely violations of 18 U.S.C. 2252A

(a)(5)(B) and (b)(2):

       1.        Computers or storage media used as a means to commit the violations described

above, specifically any device belonging to or used by Jack SMITH or where ownership cannot

be determined.

       2.        For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which are stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

            a. evidence of who used, owned, or controlled the COMPUTER at the time the things

                 described in this warrant were created, edited, or deleted, such as logs, registry

                 entries, configuration files, saved user names and passwords, documents, browsing

                 history, user profiles, email, email contacts, “chat,” instant messaging logs,

                 photographs, and correspondence;

            b. evidence of software that would allow others to control the COMPUTER, such as

                 viruses, Trojan horses, and other forms of malicious software, as well as evidence

                 of the presence or absence of security software designed to detect malicious

                 software;

            c. evidence of the lack of such malicious software;

                                                 37
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 5 of 49 PageID #: 71




     d. evidence indicating how and when the computer was accessed or used to determine

        the chronological context of computer access, use, and events relating to the

        crime(s) under investigation and to the computer user;

     e. evidence indicating the computer user’s knowledge and/or intent as it relates to the

        crime(s) under investigation;

     f. evidence of the attachment to the COMPUTER of other storage devices or similar

        containers for electronic evidence;

     g. evidence of programs (and associated data) that are designed to eliminate data from

        the COMPUTER;

     h. evidence of the times the COMPUTER was used;

     i. passwords, encryption keys, and other access devices that may be necessary to

        access the COMPUTER;

     j. documentation and manuals that may be necessary to access the COMPUTER or

        to conduct a forensic examination of the COMPUTER;

     k. records of or information about Internet Protocol addresses used by the

        COMPUTER;

     l. records of or information about the COMPUTER’s Internet activity, including

        firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web

        pages, search terms that the user entered into any Internet search engine, and

        records of user-typed web addresses; and

     m. contextual information necessary to understand the evidence described in this

        attachment.

                                         38
     Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 6 of 49 PageID #: 72




        3.      Routers, modems, and network equipment used to connect computers to the

Internet.

        4.      Child pornography, as defined in 18 U.S.C. § 2256(8), visual depictions of minors

engaging in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2), and child erotica.

        5.      Records, information, and items relating to violations of the statutes described

above including:

             a. Records, information, and items relating to the occupancy or ownership of the

                SUBJECT PREMISES, 259 Sunset Drive, Alderson, West Virginia, including

                utility and telephone bills, mail envelopes, or addressed correspondence;

             b. Records, information, and items relating to the ownership or use of computer

                equipment found in the above residence, including sales receipts, bills for Internet

                access, and handwritten notes;

             c. Records and information relating to the identity or location of the persons suspected

                of violating the statutes described above;

             d. Records and information relating to sexual exploitation of children, including

                correspondence and communications between users of child pornography and

                exploitation websites.

        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

                                                  39
     Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 7 of 49 PageID #: 73




       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded, including external and internal hard drives, flash drives, thumb drives, micro SD

cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage,

floppy disks, compact discs, magnetic tapes, memory cards, memory chips, and other magnetic or

optical media.

       During the execution of the search of the PREMISES described in Attachment A, law

enforcement personnel are also specifically authorized to compel Jack SMITH to provide

biometric features, including pressing fingers (including thumbs) against and/or putting a face

before the sensor, or any other security feature requiring biometric recognition, of:

        (a)      any of the DEVICES found at the PREMISES, and

        (b)      where the DEVICES are limited to those which are capable of containing and

                 reasonably could contain fruits, evidence, information, contraband, or

                 instrumentalities of the offense(s) as described in the search warrant affidavit and

                 warrant attachments,

for the purpose of attempting to unlock the DEVICES’s security features in order to search the

contents as authorized by this warrant.

       This warrant does not authorize law enforcement personnel to compel any other individuals

found at the PREMISES to provide biometric features, as described in the preceding paragraph, to

                                                  40
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 8 of 49 PageID #: 74




access or otherwise unlock any DEVICE. Further, this warrant does not authorize law enforcement

personnel to request that Jack SMITH state or otherwise provide the password or any other means

that may be used to unlock or access the DEVICES, including by identifying the specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used to

unlock or access the DEVICES.




                                               41
     Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 9 of 49 PageID #: 75




                        IN THE UNITED STATES DISTRICT COURT
                      FOR SOUTHERN DISTRICT OF WEST VIRGINIA

 IN THE MATTER OF THE SEARCH OF:
 259 SUNSET DRIVE,
 ALDERSON, WEST VIRGINIA 24910,                      Case No. 5:20-mj-00053
 AND THE PERSON OF JACK MICHAEL
 SMITH LOCATED THEREIN


        AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


       I, Terrance L. Taylor, being duly sworn, do hereby depose and state the following:

I.     INTRODUCTION

       1.      I am a Special Agent (SA) with the U. S. Department of Homeland Security,

Homeland Security Investigations (“HSI”). I have been so employed since March 2012. I am

currently assigned to the Office of the Resident Agent in Charge HSI Charleston, West Virginia.

Since this time, your Affiant has gained experience in conducting investigations involving

computers and the procedures that are necessary to retrieve, collect, and preserve electronic

evidence. Through your Affiant’s training and experience, including on-the-job discussions with

other law enforcement agents and cooperating suspects, I am familiar with the operational

techniques and organizational structure of child pornography distribution networks and child

pornography possessors and their use of computers and other media devices.

       2.      I am a Special Agent with eighteen years of federal law enforcement experience.

Prior to my employment with HSI, your Affiant was a Police Officer for two years in Huntington,

West Virginia, a Special Agent with the United States Department of State-Bureau of Diplomatic

Security for six years, a Special Agent with the Naval Criminal Investigative Service for two years,

                                                 1
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 10 of 49 PageID #: 76




and a Special Agent with the U. S. Department of State-Office of Inspector General (DOS OIG)

for two years. I am a graduate of three federal law enforcement academies at the Federal Law

Enforcement Training Center (FLETC) and a graduate of the West Virginia State Police Academy.

I graduated from the Criminal Investigator Training Program in 2002, and the Immigration and

Customs Enforcement Special Agent Training Program in 2012. As part of these programs, I have

received extensive training in the areas of law within the jurisdiction of HSI. These areas include

laws and regulations pertaining to the importation of various types of merchandise and contraband,

prohibited items, money laundering, and various immigration violations. I have more specifically

received training in the areas of child pornography and the sexual exploitation and abuse of

children. This training includes specialized instruction on how to conduct criminal investigations

related to violations of child protection laws pursuant to Title 18, United States Code, Sections

2251, 2252, 2252A, and 2256.

       3.      As a special agent, I have investigated federal criminal violations related to high

technology or cybercrime, child exploitation, and child pornography. I have gained experience

through training at the FLETC, Immigration and Customs Enforcement, as well as everyday work

relating to investigations involving the receipt, possession, access with intent to view, production,

importation, advertising, and distribution of child pornography that occur in the Southern District

of West Virginia. I have received training in the area of child pornography and child exploitation,

and have had the opportunity to observe and review numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media, including computer media. I have obtained

search warrants for child pornography offenses, and I have been the case agent or assisted others

in numerous investigations involving the sexual exploitation of children. Moreover, I am a federal

                                                 2
      Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 11 of 49 PageID #: 77




law enforcement officer who is engaged in enforcing the criminal laws, including 18 U.S.C. §§

2252(a)(2)(A) and (B)(2) (receipt or distribution of images, in interstate or foreign commerce,

depicting a minor engaging in sexually explicit conduct), 2252A(a)(2) (receipt or distribution of

child pornography), and 2252A(a)(5)(B) (possession of child pornography), and I am authorized

by law to request a search warrant.

II.     PURPOSE OF THE AFFIDAVIT

        4.     This Affidavit is submitted in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant for the locations specifically described in

Attachment A of this Affidavit, including the entire property located at 259 Sunset Drive,

Alderson, Greenbrier County, West Virginia (the “SUBJECT PREMISES”), the content of

electronic storage devices located therein, any vehicle(s) located at the SUBJECT PREMISES,

and the person of Jack Michael SMITH located at the SUBJECT PREMISES, for contraband and

evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2)(A) and (a)(5)(B),

which items are more specifically described in Attachment B of this Affidavit.

        5.     This Affidavit is also submitted in support of an application for a search warrant

for the person described in Attachment A of this Affidavit, Jack Michael SMITH. As set forth

herein, there is probable cause to search the person of SMITH, as described in Attachment A, for

the items described in Attachment B, including cell phones and digital storage devices such as

thumb drives that can be concealed on the person should SMITH be present in the SUBJECT

PREMISES. I believe probable cause exists for the issuance of a warrant to search SMITH, as

described in Attachment A, for (1) property that constitutes evidence of a federal criminal offense;

(2) contraband, the fruits of a federal crime, or things otherwise criminally possessed; and/or (3)

                                                 3
       Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 12 of 49 PageID #: 78




property designated or intended for use or which is or has been used as the means for committing

a federal criminal offense, namely 18 U.S.C. §§ 2252A(a)(2) (receipt or distribution of child

pornography) and 2252A(a)(5)(B) (possession of child pornography).

         6.      The statements in this Affidavit are based in part on information provided by the

National Center for Missing and Exploited Children (NCMEC), the HSI Cyber Crimes Center

(C3), state and local law enforcement officers, and on my investigation of this matter. Since this

Affidavit is being submitted for the limited purpose of securing a search warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that contraband and

evidence, fruits, and instrumentalities of violations or attempted violations of 18 U.S.C. §§

2252A(a)(2) and 2252A(a)(5)(B) receipt, distribution, and possession of child pornography are

presently located in the SUBJECT PREMISES.

III.     STATUTORY AUTHORITY

         7.      As noted above, this investigation concerns alleged violations of the following:

              a. 18 U.S.C. § 2252A(a)(2) prohibits a person from knowingly receiving or

                 distributing any child pornography that has been mailed, or using any means or

                 facility of interstate or foreign commerce shipped or transported in or affecting

                 interstate or foreign commerce by any means, including by computer; or any

                 material that contains child pornography that has been mailed, or using any means

                 or facility of interstate or foreign commerce shipped or transported in or affecting

                 interstate or foreign commerce by any means, including by computer.



                                                  4
      Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 13 of 49 PageID #: 79




             b. 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) prohibit a person from knowingly

                possessing, or knowingly accessing with intent to view, or attempting or conspiring

                to do so, any material that contains an image of child pornography, as defined in 18

                U.S.C. § 2256(8), that has been mailed, or shipped or transported using any means

                or facility of interstate or foreign commerce, or in or affecting interstate or foreign

                commerce, by any means, including by computer, or that was produced using

                materials that have been mailed or shipped or transported in or affecting interstate

                or foreign commerce by any means, including by computer.

IV.     DEFINITIONS

        8.      The following definitions apply to this Affidavit and Attachment B:

             a. “Chat,” as used herein, refers to any kind of text communication over the Internet

                that is transmitted in real-time from sender to receiver. Chat messages are generally

                short in order to enable other participants to respond quickly and in a format that

                resembles an oral conversation. This feature distinguishes chatting from other text-

                based online communications such as Internet forums and email.

             b. “Child erotica,” as used herein, means materials or items that are sexually arousing

                to persons having a sexual interest in minors but that are not necessarily obscene or

                do not necessarily depict minors engaging in sexually explicit conduct.

             c. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual depiction,

                including any photograph, film, video, picture, or computer or computer-generated

                image or picture, whether made or produced by electronic, mechanical or other

                means, of sexually explicit conduct, where (a) the production of the visual depiction

                                                  5
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 14 of 49 PageID #: 80




        involved the use of a minor engaged in sexually explicit conduct, (b) the visual

        depiction is a digital image, computer image, or computer-generated image that is,

        or is indistinguishable from, that of a minor engaged in sexually explicit conduct,

        or (c) the visual depiction has been created, adapted, or modified to appear that an

        identifiable minor is engaged in sexually explicit conduct. “Cloud storage,” as used

        herein, is a form of digital data storage in which the digital data is stored on remote

        servers hosted by a third party (as opposed to, for example, on a user’s computer or

        other local storage device) and is made available to users over a network, typically

        the Internet.

     d. “Computer,” as used herein, refers to “an electronic, magnetic, optical,

        electrochemical, or other high-speed data processing device performing logical or

        storage functions, and includes any data storage facility or communications facility

        directly related to or operating in conjunction with such device” and includes

        smartphones, other mobile phones, and other mobile devices. See 18 U.S.C. §

        1030(e)(1).

     e. “Computer hardware,” as used herein, consists of all equipment that can receive,

        capture, collect, analyze, create, display, convert, store, conceal, or transmit

        electronic, magnetic, or similar computer impulses or data. Computer hardware

        includes any data-processing devices (including central processing units, internal

        and peripheral storage devices such as fixed disks, external hard drives, “thumb,”

        “jump,” or “flash” drives, which are small devices that are plugged into a port on

        the computer, and other memory storage devices); peripheral input/output devices

                                          6
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 15 of 49 PageID #: 81




        (including keyboards, printers, video display monitors, and related communications

        devices such as cables and connections); as well as any devices, mechanisms, or

        parts that can be used to restrict access to computer hardware (including physical

        keys and locks).

     f. “Computer passwords” and “data security devices,” as used herein, consist of

        information or items designed to restrict access to or hide computer software,

        documentation, or data. Data security devices may consist of hardware, software,

        or other programming code. A password (a string of alpha-numeric characters)

        usually operates what might be termed a digital key to “unlock” particular data

        security devices. Data security hardware may include encryption devices, chips,

        and circuit boards. Data security software of digital code may include programming

        code that creates “test” keys or “hot” keys, which perform certain pre-set security

        functions when touched. Data security software or code may also encrypt,

        compress, hide, or “booby-trap” protected data to make it inaccessible or unusable,

        as well as reverse the process to restore it.

     g. The “Internet” is a global network of computers and other electronic devices that

        communicate with each other. Due to the structure of the Internet, connections

        between devices on the Internet often cross state and international borders, even

        when the devices communicating with each other are in the same state.

     h. An “Internet Protocol address” or “IP address,” as used herein, refers to a unique

        numeric or alphanumeric string used by a computer or other digital device to access

        the Internet. Every computer or device accessing the Internet must be assigned an

                                           7
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 16 of 49 PageID #: 82




        IP address so that Internet traffic sent from and directed to that computer or device

        may be directed properly from its source to its destination. Most Internet Service

        Providers (“ISPs”) control a range of IP addresses. IP addresses can be “dynamic,”

        meaning that the ISP assigns a different unique number to a computer every time it

        accesses the Internet. IP addresses might also be “static,” if an ISP assigns a user’s

        computer a particular IP address that is used each time the computer accesses the

        Internet. ISPs typically maintain logs of the subscribers to whom IP addresses are

        assigned on particular dates and times.

     i. “Internet Service Providers” (“ISPs”), as used herein, are commercial organizations

        that are in business to provide individuals and businesses access to the Internet.

        ISPs provide a range of functions for their customers including access to the

        Internet, web hosting, e-mail, remote storage, and co-location of computers and

        other communications equipment.

     j. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of

        eighteen years.

     k. “Mobile applications,” as used herein, are small, specialized programs

        downloaded onto mobile devices that enable users to perform a variety of

        functions, including engaging in online chat, reading a book, or playing a game.

     l. “Records,” “documents,” and “materials,” as used herein, include all information

        recorded in any form, visual or aural, and by any means, whether in handmade,

        photographic, mechanical, electrical, electronic, or magnetic form.



                                          8
     Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 17 of 49 PageID #: 83




            m. “Remote Computing Service,” as defined in 18 U.S.C. § 2711(2), is the provision

               to the public of computer storage or processing services by means of an electronic

               communications system.

            n. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means actual or

               simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-

               genital, or oral-anal, whether between persons of the same or opposite sex; (b)

               bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

               exhibition of the anus, genitals, or pubic area of any person.

            o. A “storage medium” is any physical object upon which computer data can be

               recorded. Examples include hard disks, RAM, floppy disks, “thumb,” “jump,” or

               “flash” drives, CD-ROMs, and other magnetic or optical media.

            p. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes undeveloped film

               and videotape, data stored on computer disc or other electronic means which is

               capable of conversion into a visual image, and data which is capable of conversion

               into a visual image that has been transmitted by any means, whether or not stored

               in a permanent format.

V.     BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

       9.      On October 15, 2019, Tumblr reported to NCMEC suspected child pornography

via Cyber Tipline report numbers 57149768 and 57149821. Tumblr user identified with

screen/user name “reapersmith”, e-mail address “jmikesmith2000@gmail.com,” and associated

Internet Protocol (IP) addresses 75.109.17.51, 2601:1c0:8600:5de0:f5aa:1d9b:6415:3e1f, and



                                                 9
      Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 18 of 49 PageID #: 84




173.81.241.5, uploaded eleven child exploitation images of a female child to a Tumblr chat with

an unknown individual. The images were uploaded on October 13, 2019, at 00:55:33 EDT.

        10.    Tumblr        captured      the   uploading    of    a   specific    file    titled,

“9f9c8e168e93c22ffcb77595b11d17bd_tumblr_messaging_pzar0kxU7k1s7o01x_raw.png”                  on

October 13, 2019, with associated IP address 75.109.17.51. This file is an image depicting a nude,

pubescent female approximately 11-13 years of age. The female is lying on her back with her legs

pulled back and her legs spread open and bare vagina exposed. Semen is depicted on the female’s

vagina and anus. The female’s face is not visible to the viewer. However, ten associated images

of the female were also captured by Tumblr in which the female’s face and nude, developed breasts

are visible to the viewer.

        11.    The Tumblr chat associated to “reapersmith” details his relationship with the

unknown female child. “Reapersmith” claimed to have an ongoing sexual relationship with a 13-

year old girl whom he babysat. “Reapersmith” claimed to be a friend of the child’s parents.

“Reapersmith” claimed to have been molesting the female child since she was three years old.

VI.     IDENTIFICATION OF SUBECT PREMISES

        12.     On October 21, 2019, a subpoena/summons was issued to Yaana Technologies,

LLC. regarding IP address 75.109.17.51. A review of the results obtained on November 4, 2019

identified the following account holder and address:

               Subscriber Name: Jack SMITH

               Service Address:         Cedar Knoll Drive, Ronceverte, WV

        13.    In relation to the aforementioned Tumblr Cyber Tipline report, HSI C3 reported

that Kik Interactive, Inc., identified a Kik user with screen/user name “grimreaper5150”, e-mail

                                                  10
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 19 of 49 PageID #: 85




address “jmikesmith2000@gmail.com,” and associated Internet Protocol (IP) addresses

166.170.28.83 and 173.81.241.5, uploaded one child exploitation image of a female child to Kik.

The image was uploaded on March 22, 2019, at 04:57:25 UTC.

       14.     Kik captured the uploading of the file through a PhotoDNA hash match on March

22, 2019. This file is an image depicting a nude, prepubescent female approximately 7-10 years of

age with brown hair. The female is leaning on a bathtub while wearing handcuffs and ankle

bracelets that are connected by a chain. The female’s breasts and vagina are exposed in a full-

frontal view to the viewer. The female’s face is visible to the viewer and her body does not appear

to have developed pubic hair or breasts.

       15.     On October 21, 2019, a subpoena/summons was served to Yaana Technologies,

LLC. regarding IP address 173.81.241.5. A review of the records obtained on November 4, 2019

identified the following account holder and address:

               Subscriber Name: Alice Clark

               Subscriber Address:         Calhoun Street, Alderson, WV

       16.     On October 15, 2020, a search of a public records database that provides names,

dates of birth, addresses, associates, telephone numbers, email addresses and other information

was conducted for Jack Michael SMITH. These records indicated that Alice CLARK is the owner

of the residence located at      Calhoun Street, Alderson, WV. These records also document a

grandson of Jack Michael SMITH residing at that address.

       17.     On October 1, 2020, your Affiant obtained West Virginia Driver's License

information from the West Virginia Fusion Center. SMITH's West Virginia Identification Card,

#I426144, depicted his photograph, listed his year of birth as 1986, and identified his Social

                                                 11
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 20 of 49 PageID #: 86




Security Number. SMITH listed his address as          Calhoun Street, Alderson, WV. SMITH’s

Identification card was issued on October 11, 2016.

       18.      Surveillance of the Calhoun Street residence on or about October 7, 2020, revealed

a red Jeep Cherokee, West Virginia registration 62G 225. DMV records indicate the registered

owner as Alice CLARK.

       19.      On or about October 7, 2020, contact was made with Alice CLARK. CLARK

advised that her grandson, SMITH, moved out recently and moved in with his girlfriend in

Alderson, WV.

       20.      On or about October 7, 2020, your Affiant obtained SMITH’s application for a

martial arts studio. The application depicted SMITH’s updated residence as 259 Sunset Drive,

Alderson, West Virginia (SUBJECT PREMISES). The application further depicted SMITH’s

email address as jmikesmith2000@gmail.com, his phone number as                -1252, and his year

of birth as 1986. Kimberly CROOKSHANKS was also listed on the application.

       21.    Surveillance of the SUBJECT PREMISES on or about October 8, 2020, revealed a

blue Ford Focus, West Virginia registration 76C 480. This vehicle is registered to Kimberly

CROOKSHANKS. Another vehicle located at the SUBJECT PREMISES was a blue Chrysler

Sebring, West Virginia registration MAUWAKEE. This vehicle is registered to SMITH.

VII.   BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE

INTERNET

       22.    I have had both training and experience in the investigation of computer-related

crimes. Based on my training, experience, and knowledge, I know the following:



                                               12
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 21 of 49 PageID #: 87




     a. Computers and digital technology are the primary way in which individuals

         interested in child pornography interact with each other. Computers basically serve

         four functions in connection with child pornography: production, communication,

         distribution, and storage.

     b. Digital cameras and smartphones with cameras save photographs or videos as a

         digital file that can be directly transferred to a computer by connecting the camera

         or smartphone to the computer, using a cable or via wireless connections such as

         “WiFi” or “Bluetooth.” Photos and videos taken on a digital camera or smartphone

         may be stored on a removable memory card in the camera or smartphone. These

         memory cards are often large enough to store thousands of high-resolution

         photographs or videos.

    c.   A device known as a modem allows any computer to connect to another computer

         through the use of telephone, cable, or wireless connection. Mobile devices such

         as smartphones and tablet computers may also connect to other computers via

         wireless connections. Electronic contact can be made to literally millions of

         computers around the world.        Child pornography can therefore be easily,

         inexpensively and anonymously (through electronic communications) produced,

         distributed, and received by anyone with access to a computer or smartphone.

    d.   The computer’s ability to store images in digital form makes the computer itself an

         ideal repository for child pornography. Electronic storage media of various types -

         to include computer hard drives, external hard drives, CDs, DVDs, and “thumb,”

         “jump,” or “flash” drives, which are very small devices that are plugged into a port

                                          13
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 22 of 49 PageID #: 88




         on the computer - can store thousands of images or videos at very high resolution.

         It is extremely easy for an individual to take a photo or a video with a digital camera

         or camera-bearing smartphone, upload that photo or video to a computer, and then

         copy it (or any other files on the computer) to any one of those media storage

         devices. Some media storage devices can easily be concealed and carried on an

         individual’s person. Smartphones and/or mobile phones are also often carried on

         an individual’s person.

    e.   The Internet affords individuals several different venues for obtaining, viewing, and

         trading child pornography in a relatively secure and anonymous fashion.

    f.   Individuals also use online resources to retrieve and store child pornography. Some

         online services allow a user to set up an account with a remote computing service

         that may provide email services and/or electronic storage of computer files in any

         variety of formats. A user can set up an online storage account (sometimes referred

         to as “cloud” storage) from any computer or smartphone with access to the Internet.

         Even in cases where online storage is used, however, evidence of child pornography

         can be found on the user’s computer, smartphone, or external media in most cases.

    g.   A growing phenomenon related to smartphones and other mobile computing

         devices is the use of mobile applications, also referred to as “apps.” Apps consist

         of software downloaded onto mobile devices that enable users to perform a variety

         of tasks – such as engaging in online chat, sharing digital files, reading a book, or

         playing a game – on a mobile device. Individuals commonly use such apps to

         receive, store, distribute, and advertise child pornography, to interact directly with

                                           14
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 23 of 49 PageID #: 89




         other like-minded offenders or with potential minor victims, and to access cloud-

         storage services where child pornography may be stored.

    h.   As is the case with most digital technology, communications by way of computer

         can be saved or stored on the computer used for these purposes. Storing this

         information can be intentional (i.e., by saving an email as a file on the computer or

         saving the location of one’s favorite websites in, for example, “bookmarked” files)

         or unintentional. Digital information, such as the traces of the path of an electronic

         communication, may also be automatically stored in many places (e.g., temporary

         files or ISP client software, among others).            In addition to electronic

         communications, a computer user’s Internet activities generally leave traces or

         “footprints” in the web cache and history files of the browser used.            Such

         information is often maintained indefinitely until overwritten by other data.

    i.   Child pornographers can now transfer printed photographs into a computer-

         readable format with a device known as a scanner. Furthermore, with the advent

         of digital cameras and smartphones with cameras, when the photograph is taken it

         is saved as a digital file that can be directly transferred to a computer by simply

         connecting the camera or smartphone to the computer. In the last ten years, the

         resolution of pictures taken by digital cameras and smartphones has increased

         dramatically, meaning that such pictures have become sharper and crisper. Photos

         taken on a digital camera or smartphone may be stored on a removable memory

         card in the camera or smartphone. These memory cards often store up to 250

         gigabytes of data, which provides enough space to store thousands of high-

                                          15
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 24 of 49 PageID #: 90




               resolution photographs. Video camcorders, which once recorded video onto tapes

               or mini-CDs, now can save video footage in a digital format directly to a hard drive

               in the camera. The video files can be easily transferred from the camcorder to a

               computer.

          j.   A device known as a modem allows any computer to connect to another computer

               through the use of telephone, cable, or wireless connection. Electronic contact can

               be made to literally millions of computers around the world. The ability to produce

               child pornography easily, reproduce it inexpensively, and market it anonymously

               (through electronic communications) has drastically changed the method of

               distribution and receipt of child pornography.        Child pornography can be

               transferred via electronic mail or through file transfer protocols (FTP) to anyone

               with access to a computer and modem.1 Because of the proliferation of commercial

               services that provide electronic mail service, chat services (i.e. “instant

               messaging”), and easy access to the Internet, the computer is a preferred method of

               distribution and receipt of child pornographic materials.

          k.   The computer’s ability to store images in digital form makes the computer itself an

               ideal repository for child pornography. The size of the electronic storage media

               (commonly referred to as the hard drive) used in home computers has grown

               tremendously within the last several years. These drives can store thousands of


1
  The File Transfer Protocol (FTP) is a protocol that defines how to transfer files from one
computer to another. One example, known as "anonymous FTP,” allows users who do not have a
login name or password to access certain files from another computer, and copy those files to their
own computer.

                                                16
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 25 of 49 PageID #: 91




         images at very high resolution. In addition, there are numerous options available

         for the storage of computer or digital files. One-terabyte external and internal hard

         drives are not uncommon. Other media storage devices include CDs, DVDs, and

         “thumb,” “jump,” or “flash” drives. It is extremely easy for an individual to take a

         photo or a video with a digital camera or camera-bearing smartphone, upload that

         photo or video to a computer, and then copy it (or any other files on the computer)

         to any one of those media storage devices (CDs and DVDs are unique in that special

         software must be used to save or “burn” files onto them). Some media storage

         devices can easily be concealed and carried on an individual’s person. Smartphones

         and/or mobile phones are also often carried on an individual’s person.

     l. The Internet affords individuals several different venues for obtaining, viewing, and

         trading child pornography in a relatively secure and anonymous fashion.

     m. Individuals also use online resources to retrieve and store child pornography,

         including services offered by Internet Portals such as Yahoo! and Hotmail, among

         others. The online services allow a user to set up an account with a remote

         computing service that provides e-mail services as well as electronic storage of

         computer files in any variety of formats. A user can set up an online storage account

         from any computer with access to the Internet. Even in cases where online storage

         is used, however, evidence of child pornography can be found on the user’s

         computer or external media in most cases.

    n.   As is the case with most digital technology, communications by way of computer

         can be saved or stored on the computer used for these purposes. Storing this

                                          17
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 26 of 49 PageID #: 92




                information can be intentional (i.e. by saving an e-mail as a file on the computer or

                saving the location of one’s favorite websites in, for example, “bookmarked” files).

                Digital information can also be retained unintentionally, such as the traces of the

                path of an electronic communication may be automatically stored in many places

                (e.g., temporary files or ISP client software, among others). In addition to electronic

                communications, a computer user’s Internet activities generally leave traces or

                “footprints” in the web cache and history files of the browser used.             Such

                information is often maintained indefinitely until overwritten by other data.

VII.   CHARACTERISTICS COMMON TO INDIVIDUALS WHO POSSESS, AND/OR

ACCESS WITH INTENT TO VIEW CHILD PORNOGRAPHY

       23.      Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with whom I have

had discussions, I know there are certain characteristics common to individuals who possess,

receive, distribute, and/or access with intent to view child pornography:

             a. Such individuals may receive sexual gratification, stimulation, and satisfaction from

                contact with children, or from fantasies they may have viewing children engaged

                in sexual activity or in sexually suggestive poses, such as in person, in photographs,

                or other visual media, or from literature describing such activity.

             b. Such individuals may collect sexually explicit or suggestive materials in a variety

                of media, including photographs, magazines, motion pictures, videotapes, books,

                slides and/or drawings or other visual media. Individuals who have a sexual interest

                in children or images of children oftentimes use these materials for their own sexual

                                                  18
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 27 of 49 PageID #: 93




          arousal and gratification. Further, they may use these materials to lower the

          inhibitions of children they are attempting to seduce, to arouse the selected child

          partner, or to demonstrate the desired sexual acts.

     c. Such individuals almost always possess and maintain their hard copies of child

          pornographic material, that is, their pictures, films, video tapes, magazines,

          negatives, photographs, correspondence, mailing lists, books, tape recordings, etc.,

          in the privacy and security of their home or some other secure location. Individuals

          who have a sexual interest in children or images of children typically retain

          pictures, films, photographs, negatives, magazines, correspondence, books, tape

          recordings, mailing lists, child erotica, and videotapes for many years.

     d.   Likewise, such individuals often maintain their child pornography images in a

          digital or electronic format in a safe, secure and private environment, such as a

          computer and surrounding area. These child pornography images are often

          maintained for several years and are kept close by, usually at the possessor’s

          residence, inside the possessor’s vehicle, or, at times, on their person, to enable the

          individual to view the child pornography images, which are valued highly. Some

          of these individuals also have been found to download, view, and then delete child

          pornography on their computers or digital devices on a cyclical and repetitive basis.

     e. Importantly, evidence of such activity, including deleted child pornography, often

          can be located on these individuals’ computers and digital devices through the use

          of forensic tools. Indeed, the very nature of electronic storage means that evidence

          of the crime is often still discoverable for extended periods of time even after the

                                            19
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 28 of 49 PageID #: 94




               individual “deleted” it.2

           f. Such individuals also may correspond with and/or meet others to share information

               and materials, rarely destroy correspondence from other child pornography

               distributors/possessors, conceal such correspondence as they do their sexually

               explicit material, and often maintain lists of names, addresses, and telephone

               numbers of individuals with whom they have been in contact and who share the

               same interests in child pornography.

           g. Such individuals prefer not to be without their child pornography for any prolonged

               time period. This behavior has been documented by law enforcement officers

               involved in the investigation of child pornography throughout the world. It has long

               been recognized by professionals dealing with persons involved with child

               pornography that child pornography has enduring value to those involved in the

               sexual exploitation of children. Such persons rarely, if ever, dispose of their

               sexually explicit material. Those materials are often treated as prized possessions.

               Individuals involved in child pornography almost always maintain their materials

               in a place that they consider secure and where the materials are readily accessible.

               Most frequently, these materials are kept within the privacy and security of their

               own homes. These materials are kept on their person in forms of media storage


2
 See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was
not too long because “staleness inquiry must be grounded in an understanding of both the behavior
of child pornography collectors and of modern technology”); see also United States v. Seiver, 692
F.3d 774 (7th Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v. Allen, 625 F.3d 830,
843 (5th Cir. 2010); United States v. Richardson, 607 F.3d 357, 370–71 (4th Cir. 2010); United
States v. Lewis, 605 F.3d 395, 402 (6th Cir. 2010)).

                                                20
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 29 of 49 PageID #: 95




               devices such as thumb drives and cellphones in their pants pockets and on their

               keychains.

       24.     Your Affiant believes that given the continuing nature of possession of child

pornography and the general character of such offenders as “collectors” and “hoarders,” there is

probable cause to believe that evidence of violations of federal law, including, but not limited to,

18 U.S.C. §§ 2252A(a)(2) (receipt or distribution of child pornography) and 2252A(a)(5)(B)

(possession of child pornography) will be present in the SUBJECT PREMISES, and on the person

of SMITH, as described in Attachment A, when the search is conducted. There is probable cause

to believe that evidence of the violations of federal law, as described in Attachment B, will be

located in the SUBJECT PREMISES and on the person of SMITH, as described in Attachment A.

Thus, even if the individual associated with the SUBJECT PREMISES, believed at this time to be

SMITH, uses a portable device (such as a mobile phone) to access the internet and child

pornography, there is probable cause that evidence of this access will be found in the SUBJECT

PREMISES in addition to being on his person.

       25.     Based on the foregoing, I believe that the user of the internet account that uploaded

the twelve images involving children on March 22, 2019, and October 13, 2019, respectively,

likely displays characteristics common to individuals who receive, distribute, and possess child

pornography. For example, the target of the investigation uploaded eleven images of child

pornography to the Tumblr account and uploaded one image of child pornography to the Kik

account identified in this Affidavit on two separate occasions. It is probable that the individual,

believed at this time to be SMITH, either obtained images of child pornography from other,

possibly unidentified, child exploitation websites or from other like-minded individuals who show

                                                21
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 30 of 49 PageID #: 96




characteristics common to individuals who receive, distribute, or possess images of child

pornography.

       26.      As described further in Attachment B, this application seeks permission to search

for records that might be found on the SUBJECT PREMISES, in whatever form they are found.

One form in which the records might be found is data stored on a computer’s hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B),

of any device belonging to or used by Jack SMITH, or where ownership cannot be determined. An

onsite preview will be conducted of any devices where ownership cannot established.

       27.      I submit that if a computer or storage medium is found on the SUBJECT

PREMISES, there is probable cause to believe those records referenced above will be stored on

that computer or storage medium, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic

                files downloaded to a storage medium can be stored for years at little or no cost.

                Even when files have been deleted, they can be recovered months or years later

                using forensic tools. This is so because when a person “deletes” a file on a

                computer, the data contained in the file does not actually disappear; rather, that data

                remains on the storage medium until it is overwritten by new data.

             b. Deleted files, or remnants of deleted files, may reside in free space or slack space—

                that is, in space on the storage medium that is not currently being used by an active

                                                  22
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 31 of 49 PageID #: 97




        file—for long periods of time before they are overwritten. In addition, a computer’s

        operating system may also keep a record of deleted data in a “swap” or “recovery”

        file.

     c. Based on my knowledge, training, and experience, I know that computer files or

        remnants of such files can be recovered months or even years after they have been

        downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic

        files downloaded to a storage medium can be stored for years at little or no cost.

        Even when files have been deleted, they can be recovered months or years later

        using forensic tools. This is so because when a person “deletes” a file on a

        computer, the data contained in the file does not actually disappear; rather, that data

        remains on the storage medium until it is overwritten by new data.

     d. Wholly apart from user-generated files, computer storage media—in particular,

        computers’ internal hard drives—contain electronic evidence of how a computer

        has been used, what it has been used for, and who has used it. To give a few

        examples, this forensic evidence can take the form of operating system

        configurations, artifacts from operating system or application operation, file system

        data structures, and virtual memory “swap” or paging files. Computer users

        typically do not erase or delete this evidence, because special software is typically

        required for that task. However, it is technically possible to delete this information.

     e. Similarly, files that have been viewed via the Internet are sometimes automatically

        downloaded into a temporary Internet directory or “cache.”



                                          23
    Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 32 of 49 PageID #: 98




       28.      As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the warrant,

but also for forensic electronic evidence that establishes how computers were used, the purpose of

their use, who used them, and when. There is probable cause to believe that this forensic electronic

evidence will be on any storage medium in the SUBJECT PREMISES because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file). Virtual

                memory paging systems can leave traces of information on the storage medium that

                show what tasks and processes were recently active.          Web browsers, e-mail

                programs, and chat programs store configuration information on the storage

                medium that can reveal information such as online nicknames and passwords.

                Operating systems can record additional information, such as the attachment of

                peripherals, the attachment of USB flash storage devices or other external storage

                media, and the times the computer was in use. Computer file systems can record

                information about the dates files were created and the sequence in which they were

                created, although this information can later be falsified.

             b. Information stored within a computer and other electronic storage media may

                provide crucial evidence of the “who, what, why, when, where, and how” of the

                criminal conduct under investigation, thus enabling the United States to establish

                and prove each element or alternatively, to exclude the innocent from further

                suspicion. In my training and experience, information stored within a computer or

                                                  24
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 33 of 49 PageID #: 99




        storage media (e.g., registry information, communications, images and movies,

        transactional information, records of session times and durations, Internet history,

        and anti-virus, spyware, and malware detection programs) can indicate who has

        used or controlled the computer or storage media. This “user attribution” evidence

        is analogous to the search for “indicia of occupancy” while executing a search

        warrant at a residence. The existence or absence of anti-virus, spyware, and

        malware detection programs may indicate whether the computer was remotely

        accessed, thus inculpating or exculpating the computer owner. Further, computer

        and storage media activity can indicate how and when the computer or storage

        media was accessed or used. For example, as described herein, computers typically

        contain information that log: computer user account session times and durations,

        computer activity associated with user accounts, electronic storage media that

        connected with the computer, and the IP addresses through which the computer

        accessed networks and the internet. Such information allows investigators to

        understand the chronological context of computer or electronic storage media

        access, use, and events relating to the crime under investigation. Additionally,

        some information stored within a computer or electronic storage media may provide

        crucial evidence relating to the physical location of other evidence and the suspect.

        For example, images stored on a computer may both show a particular location and

        have geolocation information incorporated into its file data. Such file data typically

        also contains information indicating when the file or image was created. The

        existence of such image files, along with external device connection logs, may also

                                         25
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 34 of 49 PageID #: 100




         indicate the presence of additional electronic storage media (e.g., a digital camera

         or cellular phone with an incorporated camera). The geographic and timeline

         information described herein may either inculpate or exculpate the computer user.

         Last, information stored within a computer may provide relevant insight into the

         computer user’s state of mind as it relates to the offense under investigation. For

         example, information within the computer may indicate the owner’s motive and

         intent to commit a crime (e.g., internet searches indicating criminal planning), or

         consciousness of guilt (e.g., running a “wiping” program to destroy evidence on the

         computer or password protecting/encrypting such evidence in an effort to conceal

         it from law enforcement).

      c. A person with appropriate familiarity with how a computer works can, after

         examining this forensic evidence in its proper context, draw conclusions about how

         computers were used, the purpose of their use, who used them, and when.

      d. The process of identifying the exact files, blocks, registry entries, logs, or other

         forms of forensic evidence on a storage medium that are necessary to draw an

         accurate conclusion is a dynamic process. While it is possible to specify in advance

         the records to be sought, computer evidence is not always data that can be merely

         reviewed by a review team and passed along to investigators. Whether data stored

         on a computer is evidence may depend on other information stored on the computer

         and the application of knowledge about how a computer behaves. Therefore,

         contextual information necessary to understand other evidence also falls within the

         scope of the warrant.

                                          26
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 35 of 49 PageID #: 101




             e. Further, in finding evidence of how a computer was used, the purpose of its use,

                  who used it, and when, sometimes it is necessary to establish that a particular thing

                  is not present on a storage medium. For example, the presence or absence of

                  counter-forensic programs or anti-virus programs (and associated data) may be

                  relevant to establishing the user’s intent.

             f.   I know that when an individual uses a computer to distribute or attempt to distribute

                  child pornography, the individual’s computer will generally serve both as an

                  instrumentality for committing the crime and also as a storage medium for evidence

                  of the crime. The computer is an instrumentality of the crime because it is used as

                  a means of committing the criminal offense. The computer is also likely to be a

                  storage medium for evidence of a crime. From my training and experience, I

                  believe that a computer used to commit a crime of this type may contain: data that

                  is evidence of how the computer was used; data that was sent or received; notes as

                  to how the criminal conduct was achieved; records of Internet discussions about the

                  crime; and other records that indicate the nature of the offense.

       29.        In most cases, a thorough search of a premises for information that might be stored

on storage media often requires the seizure of the physical storage media and later off-site review

consistent with the warrant. In lieu of removing storage media from the premises, it is sometimes

possible to make an image copy of storage media. Generally speaking, imaging is the taking of a

complete electronic picture of the computer’s data, including all hidden sectors and deleted files.

Either seizure or imaging is often necessary to ensure the accuracy and completeness of data



                                                    27
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 36 of 49 PageID #: 102




recorded on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:

           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing evidence

               of how a computer has been used, what it has been used for, and who has used it

               requires considerable time, and taking that much time on premises could be

               unreasonable. As explained above, because the warrant calls for forensic electronic

               evidence, it is exceedingly likely that it will be necessary to thoroughly examine

               storage media to obtain evidence. Storage media can store a large volume of

               information. Reviewing that information for things described in the warrant can

               take weeks or months, depending on the volume of data stored, and would be

               impractical and invasive to attempt on-site.

           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware

               and software available makes it difficult to know before a search what tools or

               knowledge will be required to analyze the system and its data on the Premises.

               However, taking the storage media off-site and reviewing it in a controlled

               environment will allow its examination with the proper tools and knowledge.




                                                28
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 37 of 49 PageID #: 103




             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing with

                specialized forensic tools.

       30.      Additionally, based upon my training and experience and information related to me

by agents and others involved in the forensic examination of computers, I know that routers,

modems, and network equipment used to connect computers to the Internet often provide valuable

evidence of, and are instrumentalities of, a crime. This is equally true of wireless routers, which

create localized networks that allow individuals to connect to the Internet wirelessly. Though

wireless networks may be secured (in that they require an individual to enter an alphanumeric key

or password before gaining access to the network) or unsecured (in that an individual may access

the wireless network without a key or password), wireless routers for both secured and unsecured

wireless networks may yield significant evidence of, or serve as instrumentalities of, a crime—

including, for example, serving as the instrument through which the perpetrator of the Internet-

based crime connected to the Internet and, potentially, containing logging information regarding

the time and date of a perpetrator's network activity as well as identifying information for the

specific device(s) the perpetrator used to access the network. Moreover, I know that individuals

who have set up either a secured or unsecured wireless network in their residence are often among

the primary users of that wireless network.

       31.      Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit seizing, imaging, or otherwise copying storage media that reasonably

appear to contain some or all of the evidence described in the warrant, and would authorize a later

review of the media or information consistent with the warrant. The later review may require

                                                 29
      Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 38 of 49 PageID #: 104




techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether it is evidence

described by the warrant.

IX.      BIOMETRIC ACCESS TO DEVICES

         32.      This warrant permits law enforcement to compel Jack SMITH to unlock any

DEVICES requiring biometric access subject to seizure pursuant to this warrant. The grounds for

this request are as follows:

               a. I know from my training and experience, as well as from information found in

                  publicly available materials published by device manufacturers, that many

                  electronic devices, particularly newer mobile devices and laptops, offer their users

                  the ability to unlock the device through biometric features in lieu of a numeric or

                  alphanumeric passcode or password. These biometric features include fingerprint

                  scanners, facial recognition features and iris recognition features. Some devices

                  offer a combination of these biometric features, and the user of such devices can

                  select which features they would like to utilize.

               b. If a device is equipped with a fingerprint scanner, a user may enable the ability to

                  unlock the device through his or her fingerprints. For example, Apple offers a

                  feature called “Touch ID,” which allows a user to register up to five fingerprints

                  that can unlock a device. Once a fingerprint is registered, a user can unlock the

                  device by pressing the relevant finger to the device’s Touch ID sensor, which is

                  found in the round button (often referred to as the “home” button) located at the

                  bottom center of the front of the device. The fingerprint sensors found on devices

                                                   30
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 39 of 49 PageID #: 105




         produced by other manufacturers have different names but operate similarly to

         Touch ID.

      c. If a device is equipped with a facial-recognition feature, a user may enable the

         ability to unlock the device through his or her face. For example, this feature is

         available on certain Android devices and is called “Trusted Face.” During the

         Trusted Face registration process, the user holds the device in front of his or her

         face. The device’s front-facing camera then analyzes and records data based on the

         user’s facial characteristics. The device can then be unlocked if the front-facing

         camera detects a face with characteristics that match those of the registered face.

         Facial recognition features found on devices produced by other manufacturers have

         different names but operate similarly to Trusted Face.

      d. If a device is equipped with an iris-recognition feature, a user may enable the ability

         to unlock the device with his or her irises. For example, on certain Microsoft

         devices, this feature is called “Windows Hello.” During the Windows Hello

         registration, a user registers his or her irises by holding the device in front of his or

         her face. The device then directs an infrared light toward the user’s face and

         activates an infrared-sensitive camera to record data based on patterns within the

         user’s irises. The device can then be unlocked if the infrared-sensitive camera

         detects the registered irises. Iris-recognition features found on devices produced

         by other manufacturers have different names but operate similarly to Windows

         Hello.



                                            31
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 40 of 49 PageID #: 106




      e. In my training and experience, users of electronic devices often enable the

         aforementioned biometric features because they are considered to be a more

         convenient way to unlock a device than by entering a numeric or alphanumeric

         passcode or password.      Moreover, in some instances, biometric features are

         considered to be a more secure way to protect a device’s contents. This is

         particularly true when the users of a device are engaged in criminal activities and

         thus have a heightened concern about securing the contents of a device.

      f. As discussed in this Affidavit, your Affiant has reason to believe that one or more

         digital devices will be found during the search. The passcode or password that

         would unlock the DEVICES subject to search under this warrant currently is not

         known to law enforcement. Thus, law enforcement personnel may not otherwise be

         able to access the data contained within the DEVICES, making the use of biometric

         features necessary to the execution of the search authorized by this warrant.

      g. I also know from my training and experience, as well as from information found in

         publicly available materials including those published by device manufacturers,

         that biometric features will not unlock a device in some circumstances even if such

         features are enabled. This can occur when a device has been restarted, inactive, or

         has not been unlocked for a certain period of time. For example, Apple devices

         cannot be unlocked using Touch ID when: (1) more than 48 hours has elapsed since

         the device was last unlocked; or, (2) when the device has not been unlocked using

         a fingerprint for 8 hours and the passcode or password has not been entered in the

         last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted

                                          32
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 41 of 49 PageID #: 107




         Face if the device has remained inactive for four hours. Biometric features from

         other brands carry similar restrictions. Thus, in the event law enforcement

         personnel encounter a locked device equipped with biometric features, the

         opportunity to unlock the device through a biometric feature may exist for only a

         short time.

      h. Due to the foregoing, if law enforcement personnel encounter any DEVICES that

         are subject to seizure pursuant to this warrant and may be unlocked using one of

         the aforementioned biometric features, this warrant permits law enforcement

         personnel to: (1) press or swipe the fingers (including thumbs) of Jack SMITH to

         the fingerprint scanner of the DEVICES found at the PREMISES; (2) hold the

         DEVICES found at the PREMISES in front of the face of Jack SMITH and activate

         the facial recognition feature; and/or (3) hold the DEVICES found at the

         PREMISES in front of the face of Jack SMITH and activate the iris recognition

         feature, for the purpose of attempting to unlock the DEVICES in order to search

         the contents as authorized by this warrant. The proposed warrant does not authorize

         law enforcement to compel that Jack SMITH state or otherwise provide the

         password or any other means that may be used to unlock or access the DEVICES.

         Moreover, the proposed warrant does not authorize law enforcement to compel Jack

         SMITH to identify the specific biometric characteristics (including the unique

         finger(s) or other physical features) that may be used to unlock or access the

         DEVICES.



                                         33
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 42 of 49 PageID #: 108
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 43 of 49 PageID #: 109




                                     ATTACHMENT A

                  DESCRIPTION OF LOCATIONS TO BE SEARCHED

The entire property located 259 Sunset Drive, Alderson, WV 24910, including the residential

building, any outbuildings, and any appurtenances thereto (the SUBJECT PREMISES), any

vehicle(s) located at the SUBJECT PREMISES, and the person of Jack SMITH located at the

SUBJECT PREMISES. The SUBJECT PREMISES is more particularly described as a one-story,

single-family residence with yellow siding and green shutters. The address number “259” is

located on a mailbox in the front yard. A photograph of the property is included below.




                                               35
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 44 of 49 PageID #: 110




      A)     The person of Jack Michael SMITH, should SMITH be present at the SUBJECT

PREMISES at the time the search warrant is executed. A photograph of SMITH is shown below:




                                            36
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 45 of 49 PageID #: 111




                                        ATTACHMENT B

                                     ITEMS TO BE SEIZED

       The following materials, which constitute evidence of the commission of a criminal

offense, contraband, the fruits of crime, or property designed or intended for use or which is or has

been used as the means of committing a criminal offense, namely violations of 18 U.S.C. 2252A

(a)(5)(B) and (b)(2):

       1.        Computers or storage media used as a means to commit the violations described

above, specifically any device belonging to or used by Jack SMITH or where ownership cannot

be determined.

       2.        For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which are stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

            a. evidence of who used, owned, or controlled the COMPUTER at the time the things

                 described in this warrant were created, edited, or deleted, such as logs, registry

                 entries, configuration files, saved user names and passwords, documents, browsing

                 history, user profiles, email, email contacts, “chat,” instant messaging logs,

                 photographs, and correspondence;

            b. evidence of software that would allow others to control the COMPUTER, such as

                 viruses, Trojan horses, and other forms of malicious software, as well as evidence

                 of the presence or absence of security software designed to detect malicious

                 software;

            c. evidence of the lack of such malicious software;

                                                 37
Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 46 of 49 PageID #: 112




      d. evidence indicating how and when the computer was accessed or used to determine

         the chronological context of computer access, use, and events relating to the

         crime(s) under investigation and to the computer user;

      e. evidence indicating the computer user’s knowledge and/or intent as it relates to the

         crime(s) under investigation;

      f. evidence of the attachment to the COMPUTER of other storage devices or similar

         containers for electronic evidence;

      g. evidence of programs (and associated data) that are designed to eliminate data from

         the COMPUTER;

      h. evidence of the times the COMPUTER was used;

      i. passwords, encryption keys, and other access devices that may be necessary to

         access the COMPUTER;

      j. documentation and manuals that may be necessary to access the COMPUTER or

         to conduct a forensic examination of the COMPUTER;

      k. records of or information about Internet Protocol addresses used by the

         COMPUTER;

      l. records of or information about the COMPUTER’s Internet activity, including

         firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web

         pages, search terms that the user entered into any Internet search engine, and

         records of user-typed web addresses; and

      m. contextual information necessary to understand the evidence described in this

         attachment.

                                          38
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 47 of 49 PageID #: 113




        3.      Routers, modems, and network equipment used to connect computers to the

Internet.

        4.      Child pornography, as defined in 18 U.S.C. § 2256(8), visual depictions of minors

engaging in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2), and child erotica.

        5.      Records, information, and items relating to violations of the statutes described

above including:

             a. Records, information, and items relating to the occupancy or ownership of the

                SUBJECT PREMISES, 259 Sunset Drive, Alderson, West Virginia, including

                utility and telephone bills, mail envelopes, or addressed correspondence;

             b. Records, information, and items relating to the ownership or use of computer

                equipment found in the above residence, including sales receipts, bills for Internet

                access, and handwritten notes;

             c. Records and information relating to the identity or location of the persons suspected

                of violating the statutes described above;

             d. Records and information relating to sexual exploitation of children, including

                correspondence and communications between users of child pornography and

                exploitation websites.

        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

                                                  39
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 48 of 49 PageID #: 114




       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded, including external and internal hard drives, flash drives, thumb drives, micro SD

cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage,

floppy disks, compact discs, magnetic tapes, memory cards, memory chips, and other magnetic or

optical media.

       During the execution of the search of the PREMISES described in Attachment A, law

enforcement personnel are also specifically authorized to compel Jack SMITH to provide

biometric features, including pressing fingers (including thumbs) against and/or putting a face

before the sensor, or any other security feature requiring biometric recognition, of:

        (a)      any of the DEVICES found at the PREMISES, and

        (b)      where the DEVICES are limited to those which are capable of containing and

                 reasonably could contain fruits, evidence, information, contraband, or

                 instrumentalities of the offense(s) as described in the search warrant affidavit and

                 warrant attachments,

for the purpose of attempting to unlock the DEVICES’s security features in order to search the

contents as authorized by this warrant.

       This warrant does not authorize law enforcement personnel to compel any other individuals

found at the PREMISES to provide biometric features, as described in the preceding paragraph, to

                                                  40
   Case 5:20-mj-00053 Document 8 Filed 10/21/20 Page 49 of 49 PageID #: 115




access or otherwise unlock any DEVICE. Further, this warrant does not authorize law enforcement

personnel to request that Jack SMITH state or otherwise provide the password or any other means

that may be used to unlock or access the DEVICES, including by identifying the specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used to

unlock or access the DEVICES.




                                               41
